Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 1 is objected to because of the following informalities:
“a turbine which is rotated” in line 3 should be --a turbine, the turbine is rotated--;
“a compressor which is” in line 4 should be --a compressor, the compressor is--;
“new external air” in line 5 should be --new external air creating a compressed air--.
Claim 3 is objected to because of the following informalities:
“in the case” in line 1 should be --in a case--;
“the rotation speed” in lines 1-2 should be --the current rotation speed--;
“the air-fuel ratio” in line 3 should be --the current air-fuel ratio--;
“in the case” in line 3 should be --in a case--;
“the rotation speed” in lines 4 should be --the current rotation speed--;
“the reference engine” in line 4 should be --the preset reference engine--;
“the air-fuel ratio” in line 5 should be --the current air-fuel ratio--;
“the first reference” in line 5 should be --the preset first--;
“but a rotation speed” in line 5 should be --but the current rotation speed--;
“the case” in line 7 should be --a case--;
“the rotation speed” in line 7 should be --the current rotation speed--;
“the reference engine” in line 7 should be --the preset reference engine;
“the air-fuel ratio” in line 8 should be --the current air-fuel ratio--;
“the case” in line 10 should be --a case--;
“the rotation speed” in line 10 should be --the current rotation speed--;
“the reference” in line 10 should be --the preset reference--;
“the air-fuel ratio” in line 11 should be --the current air-fuel ratio--;
“the first reference” in line 11 should be --the preset first reference--;
“the rotation speed” in lines 11-12 should be --the current rotation speed--;
“the reference turbocharger” in line 12 should be --the preset reference turbocharger--;
“the case” in line 13 should be --a case--;
“the rotation speed” in line 13 should be --the current rotation speed--;
“the reference engine” in line 13 should be --the preset reference engine--;
“the air-fuel ratio” in line 14 should be --the current air-fuel ratio--;
“the second reference” in line 14 should be --the preset second reference--.
Claim 5 is objected to because of the following informalities:
“the power transmission shaft which connects” in line 2 should be --the power transmission shaft, the power transmission shaft connects--;
“to the remaining one” in lines 4-5 should be --to the remaining one of the turbocharger and the motor-generator--;
“in the generating mode” in line 7 should be --as the generator--.
Claims 6, 8, and 10 are each objected to because “power generated” in line 2 of each of these claims should be --a power generated--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“control device” in claims 1-3, and 5 -- “control device 600” (see Fig. 1 and Para 25 of US2022/0025812 (PGPUB of instant application));
“power converting device” in claims 6, 8, and 10 -- “power converting device 700” (see Fig. 1 and Para 36 of US2022/0025812);
“energy storage device” in claims 6-11 -- “energy storage device 800” (see Fig. 1 and Para 37 of US2022/0025812).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hofbauer (U.S. 2011/0022289).

    PNG
    media_image1.png
    531
    828
    media_image1.png
    Greyscale


Re claim 1:
Hofbauer discloses a turbo-compounding system (100, engine system - Para 14 (shown as a type of turbo-compounding system in Fig. 1)) which recovers power wasted in an engine (110; engine - Para 26)(Para 25 - “…the ECT generates electrical energy due the turbine being driven by the exhaust gas from the engine…”), the turbo-compounding system comprising: 
a turbocharger (210, ECT - Para 15 (a type of turbocharger as shown in Fig. 1 and as described in Para 4)) including a turbine (212, turbine - Fig. 1) which is rotated by using pressure of exhaust gas discharged from the engine (see Fig. 1 and Para 25 - “…turbine being driven by the exhaust gas from the engine…”) and a compressor (214, compressor - Fig. 1) which is rotated by using rotation power of the turbine (Claim 1 - “…a turbine connected to a shaft and having said turbine connected to said engine to be driven by the exhaust gas exiting the exhaust port of said engine, a compressor connected to said shaft …” (see Fig. 1)) and compresses new external air and supplies the compressed air to the engine (Claim 1 - “…compressor connected to said shaft for supplying air and a portion of said exhaust gas to said the fresh air input port of said engine…”); 
a motor-generator (Modified Fig. 1 above - A (person having ordinary skill in the art would recognize element A as a type of motor-generator corresponding to the “…motor/generator of the turbocharger…” referenced in the Abstract )) configured to be rotated by using rotation power of the compressor of the turbocharger to generate power (see Fig. 1, Abstract, Paras 40, 51, and claim 9) or add rotation power to the compressor of the turbocharger (see Fig. 1, Abstract, Para 51, and claim 9); and 
a control device (250, power electronics controller - Para 15) configured to operate the motor-generator as a motor or a generator according to a current rotation speed of the engine (Abstract, Para 51).
Re claim 4:
Hofbauer discloses the turbo-compounding system (100) of claim 1 (as described above), wherein the motor-generator (Modified Fig. 1 above - A) is relatively adjacent to the compressor (214) of the turbocharger (210)(see Modified Fig. 1 above - element A is shown relatively adjacent to element 214) and is relatively far apart from the turbine (212)(see Modified Fig. 1 above - element A is shown relatively far apart from element 212), and 
the turbo-compounding system (100) further includes a power transmission shaft (Modified Fig. 1 above - B (person having ordinary skill in the art would recognize element B as a type of power transmission shaft; element B corresponds to the “shaft” of claim 1)) which connects the compressor (214) of the turbocharger (210) and the motor-generator (Modified Fig. 1 above -  A)(see Modified Fig. 1 above - element B is shown connecting 214 and element A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hofbauer (U.S. 2011/0022289), as applied to claim 1 above, in view of Alvarez et al. (U.S. 6,557,347).
Re claim 2:
Hofbauer discloses the turbo-compounding system (100) of claim 1 (as described above), wherein the control device (250) operates the motor-generator (Modified Fig. 1 above - A) as the motor or the generator in consideration of a current air-fuel ratio of the engine (Abstract; see Fig. 3 and Paras 23-24) together with a current rotation speed of the engine (Abstract, Para 51).
Hofbauer fails to disclose wherein the control device operates the motor-generator as the motor or the generator in consideration of a current rotation speed of the turbocharger.
Alvarez teaches wherein a control device (138, controller - Col. 3, Line 26) operates a motor-generator (157, electrical motor-generator - Col. 3, Lines 43-44) as a motor or a generator in consideration of a current rotation speed of a turbocharger (118, turbocharger - Col. 3, Line 6)(see Fig. 4 at steps 368, 370, 371, and 376, Coll 6, Lines 32-63).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the control device of Hofbauer after that of Alvarez (to include the operation of motor-generator  in consideration of current rotation speed of the turbocharger as taught by Alvarez in the control of Hofbauer) for the advantage of preventing failure of the turbocharger (Alvarez; see Fig. 4, Col. 5, Lines 21-25 and Lines 47-55).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hofbauer (U.S. 2011/0022289), as applied to claim 4 above, in view of Oh et al. (U.S. 2013/0269342).
Re claim 5:
Hofbauer discloses the turbo-compounding system (100) of claim 4 (as described above).
Hofbauer fails to disclose a transmission which is installed on the power transmission shaft which connects the motor-generator and the turbocharger, and shifts rotation power of any one of the turbocharger and the motor-generator to a rotation speed and transmits the shifted rotation speed to the remaining one, wherein the control device maintains the rotation speed of the motor-generator at a preset target rotation speed when the motor-generators is operated in the generating mode.
Oh teaches a turbo-compounding system (Fig. 1) comprising a transmission (11, planetary gear unit - Para 31) which is installed on a power transmission shaft (5, shaft - Para 31) which connects a motor-generator (MG, motor generator - Para 31) and a turbocharger (1, turbine - Para 31; 3, compressor - Para 31; 5, shaft - Para 31 (elements 1, 3, and 5 are shown as a type of turbocharger in Fig. 1))(see Fig. 1) , and shifts rotation power of any one of the turbocharger and the motor-generator to a rotation speed and transmits the shifted rotation speed to the remaining one (see Figs. 2, 4, and 6 and Paras 37-45), wherein a control device (Para 46 (described function requires a type of control device)) maintains the rotation speed of the motor-generator at a preset target rotation speed when the motor-generators is operated in a generating mode (see Figs. 6-7 and Paras 44-45 (dotted line of Fig. 7 represents speed of motor generator per Para 39 and is shown maintained above a type of preset target rotation speed)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the turbo-compounding system of Hofbauer after that of Oh (thereby including the transmission of Oh on the power transmission shaft of Hofbauer to connect the motor-generator of Hofbauer to the turbocharger of Hofbauer in the way taught by Oh) for the advantage of enabling the motor-generator to rotate at a different speed than the turbine and compressor which would allow control of the torque applied by the motor-generator to the turbine/compressor (Oh; see Fig. 1).
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hofbauer (U.S. 2011/0022289), as applied to claims 1 and 4 above, in view of Allen et al. (U.S. 2003/0005695).
Re claims 6 and 10:
Hofbauer discloses the turbo-compounding system (100) of claims 1 and 4 (as described above).
Hofbauer fails to disclose the turbo-compounding system further comprising a power converting device which converts and controls power generated in the motor-generator; and an energy storage device which stores the power converted by the power converting device.
Allen teaches a turbo-compounding system (Fig. 1) comprising a power converting device (30, independent power controller - Para 17 (a type of converting device as described in Para 17)) which converts and controls power generated in a motor-generator (12; electric motor - Para 15 (a type of motor-generator as described in Para 17)); and an energy storage device (Para 17 - “onboard vehicle battery”) which stores power converted by the power converting device (see Fig. 1 and Para 17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the turbo-compounding system of Hofbauer after that of Allen (thereby including the power converter and energy storage device of Allen in the system of Hofbauer) for the advantage of allowing generated power to be used to power electric features and to allow intelligent speed control (Allen; Para 17).
Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hofbauer (U.S. 2011/0022289) in view of Allen et al. (U.S. 2003/0005695), as applied to claims 6 and 10 above, and further in view of Besinger (U.S. 3,394,682).
Re claims 7 and 11:
Hofbauer/Allen teaches the turbo-compounding system (Hofbauer; 100) of claims 6 and 10 (as described above), wherein the power stored in the energy storage device (Allen; Para 17 - “onboard vehicle battery”) is supplied to electrical features (Allen; Para 17 - “…This generated DC power can be used to power desired electric features of the vehicle…”).
Hofbauer/Allen fails to disclose wherein the power stored in the energy storage device is supplied to one or more of a cooling fan, a coolant pump, an air-conditioner, and an air compressor.
Besinger teaches power supplied to a cooling fan (Claim 1 - “…second ventilating fan means; electric motor means for driving said second ventilating fan means…”)(Claim 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized the power stored in the energy storage device of Hofbauer/Allen could have been supplied to the cooling fan of Besinger as the power stored in the energy storage device of Hofbauer/Allen is electric current (Allen; Para 17) and the cooling fan of Besinger is operated by electric current (Besinger; Claim 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the cooling fan of Besinger in the system of Hofbauer/Allen (by including the fan of Besinger in the system of Hofbauer/Allen and powering the fan by the power stored in the energy storage device of Hofbauer/Allen) for the advantage of cooling the engine (Besinger; Claim 1 - “…fan arrangement for cooling intern combustion engines…”).
* line *
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hofbauer (U.S. 2011/0022289) in view of Alvarez et al. (U.S. 6,557,347), as applied to claim 2 above, and further in view of Allen et al. (U.S. 2003/0005695).
Re claim 8:
Hofbauer/Alvarez discloses the turbo-compounding system (Hofbauer; 100) of claim 2 (as described above).
Hofbauer/Alvarez fails to disclose the turbo-compounding system further comprising a power converting device which converts and controls power generated in the motor-generator; and an energy storage device which stores the power converted by the power converting device.
Allen teaches a turbo-compounding system (Fig. 1) comprising a power converting device (30, independent power controller - Para 17 (a type of converting device as described in Para 17)) which converts and controls power generated in a motor-generator (12; electric motor - Para 15 (a type of motor-generator as described in Para 17)); and an energy storage device (Para 17 - “onboard vehicle battery”) which stores power converted by the power converting device (see Fig. 1 and Para 17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the turbo-compounding system of Hofbauer/Alvarez after that of Allen (thereby including the power converter and energy storage device of Allen in the system of Hofbauer/Alvarez) for the advantage of allowing generated power to be used to power electric features and to allow intelligent speed control (Allen; Para 17).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hofbauer (U.S. 2011/0022289) in view of Alvarez et al. (U.S. 6,557,347) and Allen et al. (U.S. 2003/0005695), as applied to claim 8 above, and further in view of Besinger (U.S. 3,394,682).
Re claim 9:
Hofbauer/Alvarez/Allen teaches the turbo-compounding system (Hofbauer; 100) of claims 6 and 10 (as described above), wherein the power stored in the energy storage device (Allen; Para 17 - “onboard vehicle battery”) is supplied to electrical features (Allen; Para 17 - “…This generated DC power can be used to power desired electric features of the vehicle…”).
Hofbauer/Alvarez/Allen fails to disclose wherein the power stored in the energy storage device is supplied to one or more of a cooling fan, a coolant pump, an air-conditioner, and an air compressor.
Besinger teaches power supplied to a cooling fan (Claim 1 - “…second ventilating fan means; electric motor means for driving said second ventilating fan means…”)(Claim 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized the power stored in the energy storage device of Hofbauer/Alvarez/Allen could have been supplied to the cooling fan of Besinger as the power stored in the energy storage device of Hofbauer/Alvarez/Allen is electric current (Allen; Para 17) and the cooling fan of Besinger is operated by electric current (Besinger; Claim 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the cooling fan of Besinger in the system of Hofbauer/Alvarez/Allen (by including the fan of Besinger in the system of Hofbauer/Alvarez/Allen and powering the fan by the power stored in the energy storage device of Hofbauer/Alvarez/Allen) for the advantage of cooling the engine (Besinger; Claim 1 - “…fan arrangement for cooling intern combustion engines…”).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 3 would be allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “wherein in the case where the rotation speed of the engine is equal to or larger than a preset reference engine rotation speed and the air-fuel ratio is equal to or larger than a preset first reference air-fuel ratio, in the case where the rotation speed of the engine is equal to or larger than the reference engine rotation speed and the air-fuel ratio of the engine is less than the first reference air-fuel ratio, but a rotation speed of the turbocharger is equal to or larger than a preset reference turbocharger rotation speed, and in the case where the rotation speed of the engine is less than the reference engine rotation speed but the air-fuel ratio is equal to or larger than a preset second reference air-fuel ratio, the control device operates the motor-generator in a generating mode”; and “in the case where the rotation speed of the engine is equal to or larger than the reference engine rotation speed, the air-fuel ratio is less than the first reference air-fuel ratio, and the rotation speed of the turbocharger is also less than the reference turbocharger rotation speed, and in the case where the rotation speed of the engine is less than the reference engine rotation speed and the air-fuel ratio is less than the second reference air-fuel ratio, the control device operates the motor-generator in a motoring mode” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 3.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        12/10/22